
	
		II
		111th CONGRESS
		1st Session
		S. 452
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2009
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure public access to Federal land and to the
		  airspace over Federal land.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Backcountry Landing Strip Access
			 Act.
		2.FindingsCongress finds that aircraft landing
			 strips—
			(1)serve an
			 essential safety function as emergency landing areas;
			(2)serve as
			 trailhead access points for—
				(A)outdoor
			 enthusiasts and their activities, including hiking, fishing, and
			 hunting;
				(B)land management
			 activities, including forest management and firefighting; and
				(C)inholdings,
			 including mining, ranching, scientific research, and tourism;
				(3)provide access to
			 national parks, national forests, wilderness areas, and other Federal land for
			 people who would otherwise be physically unable to enjoy such places;
			(4)support the
			 economies of the surrounding communities by providing efficient access for
			 visitors seeking recreational activities; and
			(5)serve an
			 essential role in search and rescue, forest and ecological management,
			 research, wildlife management, aerial mapping, firefighting, and disaster
			 relief.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Federal Aviation
			 Administration.
			(2)Aircraft
			 landing stripThe term aircraft landing strip means
			 an established aircraft landing strip located on Federal land under the
			 administrative jurisdiction of the Secretary that is for aircraft landing and
			 departure activities.
			(3)Permanently
			 closeThe term permanently close means any closure
			 lasting more than 30 consecutive days in any calendar year.
			(4)SecretaryThe
			 term Secretary means—
				(A)with respect to
			 land under the jurisdiction of the Department of the Interior, the Secretary of
			 the Interior; and
				(B)with respect to
			 land under the jurisdiction of the Department of Agriculture, the Secretary of
			 Agriculture.
				4.Procedure for
			 consideration of actions affecting certain aircraft landing strips
			(a)In
			 generalThe Secretary shall not take any action that would
			 permanently close, restrict, or render or declare as unserviceable any aircraft
			 landing strip unless—
				(1)the action has
			 been approved by the head of the aviation department of the State in which the
			 aircraft landing strip is located;
				(2)the Secretary
			 publishes notice of the proposed action in the Federal Register, including
			 notice that the action would permanently close, restrict, or render or declare
			 as unserviceable the aircraft landing strip;
				(3)the Secretary
			 provides for a 90-day public comment period beginning on the date on which the
			 notice under paragraph (2) is published; and
				(4)the Secretary and
			 the head of the aviation department of the State in which the affected aircraft
			 landing strip is located have taken into consideration any comments received
			 during the comment period described in paragraph (3).
				(b)Policies
				(1)Backcountry
			 aviation policiesNot later than 2 years after the date of the
			 enactment of this Act, the Secretary of the Interior and the Secretary of
			 Agriculture shall jointly—
					(A)establish a
			 national policy for governing backcountry aviation issues relating to the
			 management of Federal land under the jurisdiction of the Department of the
			 Interior and the Department of Agriculture; and
					(B)require officials
			 with jurisdiction over the land described in subparagraph (A) to adhere to the
			 policy established pursuant to such subparagraph.
					(2)RequirementsAny
			 policy affecting air access to an aircraft landing strip, including the policy
			 established under paragraph (1), shall not take effect unless the
			 policy—
					(A)acknowledges that
			 the Administrator has the sole authority to control aviation and airspace over
			 the United States; and
					(B)was developed
			 after seeking and considering comments from State governments and the
			 public.
					(c)Maintenance of
			 airstrips
				(1)In
			 generalTo ensure that aircraft landing strips are maintained in
			 a manner that is consistent with the resource values of any adjacent area, the
			 Secretary shall consult with—
					(A)the head of the
			 aviation department of each State in which an aircraft landing strip is
			 located; and
					(B)any other
			 interested parties.
					(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with interested parties for the maintenance of aircraft landing strips.
				(3)Maintenance
			 standardsState aircraft landing strip maintenance standards
			 shall be used as the minimum standard when such standards are available.
				(d)Exchanges or
			 acquisitions
				(1)ConditionsIf
			 the Federal Government acquires private or public property on which an aircraft
			 landing strip is located, the acquisition may not require—
					(A)the closure or
			 purposeful neglect of the aircraft landing strip; or
					(B)any other action
			 that would restrict the use of any aircraft landing strip.
					(2)AvailabilityEach
			 private or publicly-owned aircraft landing strip acquired by the Federal
			 Government shall be made available to the general public for unrestricted
			 use.
				(e)Effect on
			 Federal Aviation Administration authorityNothing in this Act may
			 be construed to affect the authority of the Administrator over aviation or
			 airspace.
			
